Tlip. opinion of tlie Court was delivered by
Watkins, J.
Tlie plaintiff is a washerwoman, depending for her living, and that of one minor child, upon her daily earnings, who occupied a rented room of a boarding- bouse on St. Charles street, in the City of New Orleans, and which has an entrance on Church street that passes immediately in the rear. Nearly opposite this entrance are the defendant’s stables, where his horses are kept; and his residence is only two doors from the boarding-house.
On tlie morning of the 14th of November, 1885, plaintiff left her place of abode on her way to her daily work, and liad only walked a short way down Chureli street, when she was set upon and severely bitten by a ferocious dog belonging to the defendant, and this action is for the re*1030cover/ of damages for the suffering, loss and expenses sustained, and which she places at the sum of $2225, itemized as follows, viz :
Dr. Yeazie, medical and surgical attention...................$ 60 00
Dr. Angelí, medical and surgical attention................... 30 00
Mrs. Reynolds, board two months while plaintiff was confined to her room and disabled............................... 40 00
Mrs. Grady, washing during same period.................... 7 00
Drugs and medicines...................................... 18 00
Wages, six months...............’.......................... 90 00
Suffering, pain, fever, sickness, fear, etc..................... 1,000 00
Yindictive damages........................................ 3,000 00
Total................................................$2,225 00
There was a judgment in the court below in plaintiff’s favor for $500, and defendant lias appealed. In this court plaintiff lias answered the appeal, and asked that she have the allowance increased to the full amount claimed.
The proof is that the plaintiff was bitten in the groin by the dog, she receiving then severe wounds, which were treated by two physicians. Prom these wounds fever resulted, and she remained under treatment very nearly two months, and during her confinement suffered great pain and anxiety of mind. At the time of the occurrence, plaintiff was in good health and physically strong. At the time of the trial she had not fully recovered her strength, and for a long while was necessitated to employ assistance in the performance of her work.
The dog' was a vicious one, and was usually chained during the day and released at night. He had previously bitten one person and attacked another in the street, anterior to this occurrence.
The code provides, that “the owner of an animal is answerable for the damage he has caused, ” and “ when the master has turned loose a dangerous or noxious animal * * he must pay for all the harm done. ” R. C. C., 2321.
This case is quite similar to that of Montgomery vs. Koister, 35 Ann. 1092. The plaintiff was attacked and injured by two dogs of defendant, ■while walking in the public street at night, on arriving opposite an alleyway opening into defendant's premises. The court say: “These were watch-dogs kept by defendant for the protection of his premises, and their dangerous character, and knowledge thereof by defendant, may be inferred from their size, their actual conduct, the admitted purpose for which they were kept, and the very care exorcised in their custody; for it appears that it was his practice to chain up the dogs every mornings at *1031daylight, and to release them at night * * It was defendant’s clear duty, in loosing his dogs at night for his own advantage and protection, to see to it that they should not escape and injure innocent passers on the street, and, to that end, to exorcise the highest care. * * *
“The rule at common law is ancient and well settled, that one keeping a dangerous or mischievous animal, with knowledge of its propensities must, at his peril, keep him up safe from doing hurt, for, though he use dilligence to keep him up, if he escape and do harm, the owner is liable to answer in damages. * * 8 Our law does not furnish a more lenient rule. ”
It appears to us unnecessary to add to this any additional authority. We think the defendant is clearly liable in damages to tlie plaintiff for the actual injury suffered, and a suitable allowance for her loss of time, pecuniary outlay, and pliysical suffering; but we are disinclined to award any vindictive damages. Tt is not a proper case for that.
In the case just cited the judge below awarded the plaintiff $500, and this amount was considered by us satisfactory. Hence, we conclude that a like sum awarded by the judge a quo is not excessive.
Judgment affirmed.